Citation Nr: 0611842	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for residuals of 
frostbite to the fingers of both hands.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

4.  Entitlement to service connection for residuals of 
surgery to the toes.


REPRESENTATION

Appellant represented by:	Sharon A. Hatton, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty 
including from July 1977 to October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) opinion on April 26, 2005, which 
vacated an August 2004 Board decision and remanded the case 
for additional development.  The issue initially arose from a 
September 2002  rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record shows the veteran was notified, generally, of the 
evidence not of record that was necessary to substantiate his 
service connection claims and of which parties were expected 
to provide such evidence by correspondence dated in July 
2002.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006), finding that the VCAA notice requirements 
applied to all elements of a claim, including the degree of 
disability and the effective date of an award.  As the case 
is being remanded for additional development, appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the claims are provided.

In its April 2005 order the Court, in essence, found it was 
unclear if there were adequate reasons and bases for the 
denial of the veteran's claim because the appellate record 
included documents related to other veterans.  It was noted 
that the record should be "decontaminated" of the 
inappropriate records and re-adjudicated.  The identified 
records have now been removed from the veteran's claims file 
in accordance with Board policy.

The veteran has also submitted additional evidence in support 
of his claims and requested the issues be re-adjudicated by 
the agency of original jurisdiction consideration.  
Therefore, the case must be remanded for additional 
development.  38 C.F.R. § 20.1304(c) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claims.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be re-
adjudicated.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






